Motion for reargument of motion denied. Motion for enlargement of time denied. Motion to resettle order granted and order resettled so as to provide that the determination was made for want of power under the statute  to extend time after expiration of the statutory period, and not as a matter of discretion. The presiding justice will certify that the order dismissing the appeal involves a question of law which should be reviewed by the Court of Appeals. Submit order in this connection. Present — Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ.